Citation Nr: 0806379	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-05 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to assignment of an initial evaluation in 
excess of 20 percent for service connected left shoulder 
rotator cuff tear and osteoarthritis of the acromioclavicular 
joint.

2.  Entitlement to assignment of an initial evaluation in 
excess of 10 percent for service connected left elbow 
degenerative joint disease.

3.  Entitlement to special monthly compensation based on loss 
of use of the left arm.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from February 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board ) on appeal from a March 2005 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for left shoulder and left elbow disabilities, and 
denied a claim styled as entitlement to "service connection 
for loss of use of the left arm."  A Notice of Disagreement 
(NOD) was filed in May 2005  In a January 2006 decision, the 
RO granted service connection for the left shoulder 
disability rated 20 percent and for the left elbow 
disability, rated 10 percent.  The decision stated that this 
was a full grant of the benefits sought on appeal with regard 
to these issues.  A Statement of the Case (SOC) was also 
issued in January 2006 addressing the claimed loss of use of 
the left arm.  The veteran perfected his appeal with regard 
to the loss of use of the left arm with the timely filing of 
a VA Form 9, Appeal to Board of Veterans' Appeals, in January 
2006.  Supplemental SOCs (SSOCs)were issued in August 2006 
and May 2007. 

In January 2007, the RO issued a rating decision regarding 
entitlement to additional convalescent evaluations and 
special monthly compensation, and, in so doing, stated that 
the currently pending appeal regarding the issue described as 
entitlement to "service connection of loss of use of the 
left arm" was inextricably intertwined with the matter of 
the proper evaluation of the left shoulder.

The veteran testified at a personal hearing in November 2007 
before the undersigned Veteran's Law Judge via 
videoconference from the RO.

For the reasons discussed below, the issues on appeal are 
recharacterized and the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.

The Board notes that the veteran raised the issue of 
entitlement to service connection for a separate disability 
of the left bicep tendon in March 2006 correspondence.  This 
issue is referred back to the RO for appropriate action.


REMAND

With regard to the issues of assignment of initial 
evaluations for the left shoulder and left elbow 
disabilities, the veteran's correspondence received January 
31, 2006, in response to the January 13, 2006 rating 
decision, constitutes a Notice of Disagreement, as it 
expresses dissatisfaction with the evaluation of the service 
connected disabilities and addresses the separate joints 
individually.  38 C.F.R. § 20.201.  However, the RO has not 
issued an SOC on those issues as required.  38 U.S.C.A. 
§ 7105(d); 38 C.F.R. § 19.26.  Therefore, the claims must be 
remanded to the RO rather than merely referred there.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

With regard to the issue of loss of use of the left arm, the 
RO erroneously characterized the veteran's claim as one of 
service connection.  The veteran specifically requested 
"consideration for L[oss] O[f] U[se] L[eft] arm" following 
a discussion of his prior ratings, when he received a service 
connected disability "rating of 100% with LOU of my dominant 
limb (R[ight])."  It appears clear that the veteran intended 
to claim entitlement to special monthly compensation over and 
above, and separate from, the schedular evaluation assigned 
with service connection.  Supporting this conclusion is the 
fact that nowhere does the rating schedule address or 
describe a disability of "loss of use of the arm."  The 
Schedule does address loss of use of the hands.  38 C.F.R. 
§§ 4.63, 4.71a, Diagnostic Codes 5104-5111, and 5125.  Loss 
of use of the arm, however, is mentioned only in discussion 
of assignment of special monthly compensation.  38 C.F.R. 
§§ 3.350, 4.71a, Table II.  Moreover, in his NOD to the 
decision on loss of use of the left arm, the veteran 
describes impairment of his ability to perform activities of 
daily living, a cardinal test of some forms of special 
monthly compensation.

It is not discernible from the RO's decision, SOC, and SSOCs, 
as well as correspondence, whether the allegations of loss of 
use of the left arm have been fully addressed as a claim for 
special monthly compensation or mistakenly addressed only as 
a claim for service connection for a separate disability.  
Initially, the RO addressed it as a separate disability.  
Later, however, in an August 2006 SSOC, the RO provided 
notice of the definition of loss of use, which indicated a 
recognition that the issue was one of evaluation of function 
and not nexus to service.  The RO has also observed that the 
evaluation of the left shoulder is intertwined with any 
determination of loss of use.

To avoid prejudice to the veteran, the Board must remand the 
recharacterized issue for adjudication, to include proper 
notice and assistance to the veteran regarding the elements 
of the claim and the obtaining of evidence in support 
thereof. 

At the end of the day, VA wishes to see the veteran 
accurately compensated for all disability due to service.  
The Board's contribution toward that goal is to assist in 
accurately framing the issues on appeal to allow for proper 
adjudication of the matters involving disability to the left 
elbow and left shoulder, and proper consideration for 
entitlement to any additional compensation available for loss 
of use of the left arm.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as Court 
precedent (including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 4573 (2006)), to 
include notice of VA policies and 
procedures with regard to assignment of 
effective dates and disability 
evaluations.

The correspondence to the veteran should 
include a request that he verify that he 
intended to request special monthly 
compensation based on loss of use of the 
left arm, or, if that is not the claimed 
benefit, that he clearly identify the 
benefit sought.

2.  The veteran should be scheduled for a 
VA joints examination to determine the 
full extent of the service connected left 
shoulder and elbow disabilities.  The 
examiner should be asked to provide 
findings consistent with those requested 
in the applicable Compensation and Pension 
Disability Examination worksheet, 
particularly regarding range of motion in 
the requested planes of movement.  The 
examiner should be asked to comment on the 
extent of functional ability in the left 
arm, to include findings regarding loss of 
use of the left arm.

3.  Send the veteran an SOC concerning his 
claims for assignment of higher initial 
evaluations for service connected left 
shoulder and left elbow disabilities.  He 
and his representative also must be given 
an opportunity to perfect an appeal to the 
Board on these issues by submitting a 
timely substantive appeal (e.g., a VA Form 
9 or equivalent statement).  If, and only 
if, he perfects a timely appeal should 
this claim be returned to the Board.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
adjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite period of time to respond.  
He case should then be returned to the 
Board for further appellate action, if 
otherwise in order.  No action is required 
of the appellant unless he is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

